 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN PAUL JONES MURPHY and                          Case No. 1:19-cv-00206-EPG (PC)
     PRESTON WAYNE VILLINES,
12                                                       ORDER SEVERING PLAINTIFFS= CLAIMS
                   Plaintiffs,                           AND DIRECTING CLERK TO OPEN NEW
13                                                       ACTION FOR PLAINTIFF VILLINES
           v.
14                                                       THIRTY-DAY DEADLINE FOR EACH
     K. CLARK, et al.,                                   PLAINTIFF TO FILE AN AMENDED
15                                                       COMPLAINT IN THEIR OWN CASE
                   Defendants.
16

17

18

19   I.     BACKGROUND
20          John Murphy and Preston Villines (“Plaintiffs”) are state prisoners proceeding pro se
21   with this civil rights action pursuant to 42 U.S.C. § 1983, which includes state law claims.
22   Plaintiffs filed the complaint commencing this action on February 13, 2019. (ECF No. 1).
23   II.    SEVERANCE OF CLAIMS
24          After reviewing the complaint, the Court has determined that each Plaintiff should
25   proceed separately on his own claims. Federal Rules of Civil Procedure 21 provides that, A[o]n
26   motion or on its own, the court may at any time, on just terms, add or drop a party. The court
27   may also sever any claim against a party.@ Fed. R. Civ. P. 21. Courts have broad discretion
28   regarding severance. See, e.g, Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296-97 (9th Cir.

                                                     1
 1   2000); Maddox v. County of Sacramento, 2006 WL 3201078, *2 (E.D. Cal. Nov. 6, 2006).
 2          Actions brought by multiple plaintiffs proceeding pro se in which one or more of the
 3   plaintiffs are incarcerated presents procedural problems that can cause delay and confusion.
 4   Delay often arises from the frequent transfer of inmates to other facilities or institutions, and
 5   the changes in address that occur when inmates are released on parole. Moreover, the
 6   difficulties faced by inmates who attempt to communicate with each other can cause additional
 7   delay and confusion. Therefore, Plaintiffs= claims will be severed. Plaintiff Murphy shall
 8   proceed as the sole plaintiff in this action, and a new action shall be opened for plaintiff
 9   Villines. Each plaintiff shall be solely responsible for prosecuting his own action.
10          Since the claims of Plaintiffs will be severed, each Plaintiff shall be given thirty days to
11   file, in his own action, an amended complaint.
12          The amended complaint should be brief, Fed. R. Civ. P. 8(a), but each plaintiff must
13   state what each named defendant did that led to the deprivation of the plaintiff’s constitutional
14   or other federal rights, Iqbal, 556 U.S. at 676; Jones v. Williams, 297 F.3d 930, 934 9th Cir.
15   2002). Each plaintiff must set forth “sufficient factual matter … to ‘state a claim to relief that
16   is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). There is
17   no respondeat superior liability, and each defendant is only liable for his or her own
18   misconduct. Id. at 676. Each plaintiff must demonstrate that each defendant personally
19   participated in the deprivation of his rights. Jones, 297 F.3d at 934. Plaintiffs are advised that
20   a short, concise statement of the allegations in chronological order will assist the court in
21   identifying his claims. Each plaintiff should name each defendant and explain what happened,
22   describing personal acts by the individual defendant that resulted in the violation of the
23   plaintiff’s rights. Each plaintiff should also describe any harm he suffered as a result of the
24   violation. Plaintiffs should note that although they have been given the opportunity to file
25   amended complaints, it is not for the purpose of adding new defendants for unrelated issues.
26          Plaintiffs are advised that an amended complaint supersedes the original complaint,
27   Lacey v. Maricopa County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be
28   complete in itself without reference to the prior or superseded pleading, Local Rule 220. Once

                                                      2
 1   an amended complaint is filed, the original complaint no longer serves any function in the case.
 2   Therefore, in an amended complaint, as in an original complaint, each claim and the
 3   involvement of each defendant must be sufficiently alleged. The amended complaint should be
 4   clearly and boldly titled “First Amended Complaint,” refer to the appropriate case number, and
 5   be an original signed under penalty of perjury.
 6   III.   CONCLUSION AND ORDER
 7          Accordingly, based on the foregoing, it is HEREBY ORDERED that:
 8          1.      Plaintiff Murphy shall proceed as the sole plaintiff in case number 1:19-cv-
 9                  00206-EPG;
10          2.      The claims of plaintiff Murphy are severed from the claims of plaintiff Villines;
11          3.      The Clerk of the Court is directed to:
12                  a. Open a separate § 1983 action for plaintiff Preston Wayne Villines, BO-
13                      9881, California State Prison, Corcoran, P.O. Box 8800, Corcoran, CA
14                      93212.
15                  b. Assign the new action to the Magistrate Judge to whom the instant case is
16                      assigned;
17                  c. File and docket a copy of this order in the new action opened for plaintiff
18                      Villines;
19                  d. Docket plaintiff Villines’s application to proceed in forma paupers (ECF No.
20                      3), which was filed in the instant action, in the new action opened for
21                      plaintiff Villines.
22                  e. Docket a copy of the complaint (ECF No. 1), which was filed in the instant
23                      action, in the new action opened for plaintiff Villines;
24                  f. Send each plaintiff a copy of the complaint (ECF No. 1) that was filed in this
25                      action on February 13, 2019, bearing the case number assigned to that
26                      plaintiff’s action;
27                  g. Send each plaintiff a § 1983 civil rights complaint form; and
28

                                                       3
 1        4.    Within thirty (30) days from the date of service of this order, each plaintiff
 2              shall file an amended complaint bearing his own case number. Each amended
 3              complaint should be clearly and boldly titled “First Amended Complaint;” and
 4        5.    Failure to comply with this order may result in a recommendation that the action
 5              be dismissed.
 6
     IT IS SO ORDERED.
 7

 8
       Dated:   February 13, 2019                          /s/
 9                                                   UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4
